In Art. 666, C. C. P., it is declared that an omission in the charge shall not work a reversal "unless the error appearing from the record was calculated to injure the rights of the defendant, or unless it appears from the record that the defendant has not had a fair and impartial trial."
The effect of the statute is to vest the Court of Criminal Appeals with discretion which carries with it a grave responsibility and the duty in the exercise of the power to guard against its abuse. Manifestly, the language used to express the legislative intent is void of any specifically defined limitations upon the power conferred. Whether a fault in the charge is calculated to injure, that is, "likely to produce a certain effect, whether intended or not," is left to the decision of the members of the court as their judgment and conscience may guide them. Generally speaking, a fair trial signifies a legal trial, when conducted in substantial conformity with the law and prescribed procedure. The statute mentioned (Art. 666, C. C. P.), is founded upon the thought that there may be a fair trial though the procedure is not accurately followed. It has never been, and ought not to be, regarded as dispensing with the necessity *Page 257 
of a written instruction to the jury giving effect to the right of the accused to the presumption of innocence and reasonable doubt. In the present instance, the charge of the court ignores neither the presumption of innocence nor reasonable doubt but in presenting to the jury the issue of self-defense, the charge is framed in a manner which has heretofore been construed by this court as impinging the law of presumption of innocence and reasonable doubt and calculated to lead the jury to conclude that to prove that he acted in self-defense the burden was upon the accused. Considered in the light of the entire record, whether the fault in the charge is one which was calculated to injure the rights of the accused and thereby deprive him of a fair and impartial trial is a question upon which trained minds may differ, and in the present instance, apparently have differed. The accuracy of their conclusion is not susceptible of demonstration. In view of these conditions such doubt is entertained by the writer touching the probable effect of the error mentioned as renders him unwilling to cast the deciding vote against the accused. I therefore concur in the reversal.